1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on 11/30/2021 is acknowledged.
Claims 15-20 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1, 2, 4, 5, 6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (20120325353) in view of Rogers (20210245178).
Regarding claim 1, Zhou discloses a socket device 100, comprising a fixing portion 110,130, wherein: the fixing portion comprises a socket portion 130, a water inflow passage 1131, a first water outflow passage 1141, a second water outflow passage 1134, a first switching mechanism 620,630, a first water dividing passage 400-120 (dividing flow to nozzles 120), the socket portion comprises a switch 140,620, the first switching mechanism is connected to the water inflow passage 1131, the first water outflow passage, 1141 and the second water outflow passage 1134, the first water outflow passage and the second water outflow passage are switched to be connected to the water inflow passage by the first switching mechanism 630, the switch 140 is connected to the first switching mechanism to drive the first switching mechanism, the first water dividing passage 400-120 (dividing flow to nozzles 120) is connected to the water inflow passage 1131 and the first water outflow passage 1141.
Zhou discloses the first water dividing passage as overhead shower flow path but fails to disclose first control mechanism controlling first water dividing passage. Rogers teaches overhead shower flow path water dividing passage with a first control mechanism 180,200,248 configured control the first water dividing passage 168-118 to be opened or to be closed.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by 
As to claim 2, the first switching mechanism 630 comprises a first sliding portion slidably 630 disposed in the fixing portion 110,130, and the first water outflow passage 1141 and the second water outflow passage 1134 are switched by the first sliding portion to be connected to the water inflow passage 1131.
As to claim 4, the switch 140 comprises a movable member movably 140 connected to the socket portion, the movable member is coupled to the first switching mechanism 620,630, and when a handheld assembly is inserted into the socket portion or when the handheld assembly is pulled out from the socket portion, the movable member 140 moves relative to the socket portion 130 to trigger the first switching mechanism 620,630.
As to claim 5, the first switching mechanism 620,630 comprises a first sliding portion 620 slidably disposed in the fixing portion 110,130, the first water outflow passage 1141 and the second water outflow passage 1134 are switched by the first sliding portion 620,630 to be connected to the water inflow passage 1131, the switch 140 comprises a movable member 140 movably connected to the socket portion 130, the movable member 140 is coupled to the first sliding portion 620, and when a handheld assembly 200 is inserted into the socket portion 130 or when the handheld assembly is pulled out from the socket portion, the movable member 140 moves relative to the socket portion 130 to trigger the first sliding portion 620 to slide.
As to claim 6, the movable member 140 is swingably (see Fig 13,15) connected to the socket portion 130, and the movable member abuts against the first switching mechanism 620,630 to push the first switching mechanism to slide.
As to claim 8, the socket portion defines a socket space (seat for 200), the movable member 140 moves relative to the socket portion between a pull-out position and an inserted position, and when the movable member is at the pull-out position (Fig 3 position), the movable member at least partially protrudes into the socket space.
As to claim 9, a first elastic body 610 is disposed between the first switching mechanism 620,630 and the fixing portion (at 116) , the first elastic body 610 accumulates energy (Fig 12 position) when a handheld assembly 200 is inserted into the socket portion 130, and when the handheld assembly is pulled out from the socket portion, the first elastic body releases the energy to reset the first switching mechanism (Fig 3 position).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (20120325353) in view of Rogers (20210245178) further in view of Lin (CN 20090200400).
Zhou discloses switching mechanism 620,630 but fails to disclose the switching mechanism as a sealing ring selectively sealing opposing outlets from a middle inlet. Lin Fig 4, teaches a switching mechanism as a sealing ring 242 selectively sealing opposing outlets (Fig 4,5) from a middle inflow 21.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Zhou as modified with switching mechanism as a sealing ring selectively sealing .
Allowable Subject Matter
Claims 7, 10-14, 21, 22, 24, 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753